Title: Charles Storer to John Adams, 30 Dec. 1785
From: Storer, Charles
To: Adams, John


          
            
              Dear Sir,
            
            

              Boston.

               30th. December. 1785.
            
          

          I made a mistake in my other letter respecting the Medical
            Society—’Twas you who settled the Correspondance between the Society of Medicine at
            Paris & our Medical Society here—I well remember the notes that passed on the
            occasion between you & Monsr. Vicq d’Azir, perpetual
            Secretary.. Our medical Society were extremely pleased at what you had done for them,
            & wrote them, (immediately on your forwarding to them the letters
            that had passed between you & Monsr: Vicq d’Azir,)
            through you. But as they have never heard from the Society at Paris, whether they
            received those letters; nor from you whether they ever reached your hands, Dr: Appleton has desired me to write you on the subject, that
            the Society may know why the Correspondance has been interrupted—. Any information, Sir,
            you may please to transmit thro’ me, I shall be happy to communicate..,
          I find at last that Mr: Lambe is
            arrived in Europe; but am sorry to see by the Papers that he has been appointed in Mr: Barclay’s stead—From every thing that I can learn, he is a
            man noways fit to be entrusted with such an office—I have heard that he was not
            commissioned by Congress—but that he carried dispatches only to you, & was
            recommended to be appointed by the Ministers in Europe—This I think cannot be true—. I
            wish sincerely he may do well, for a very great deal depends on his negotiation—,
          Do you remember some Queries that were put to you in the
            English Papers of last June, signed Mercator—and the
            Answers to them, signed by a Bostonian? I think you
            wished to know the Author of these last, & since my return I find him to be Mr: Jona: Williams. They are now reprinting here—He has made an addition to
            them, which is to be sent to England to be printed—This peice of intelligence I have
            from a friend of mine, who is Brother-in-law to him.—
          I have a peice of information to give you, which I am sure will
            give you pain; yet I cannot forbear it—’Tis respecting our worthy friend Mr: Jay—He has been lately
            challenged by the Mr:
              Littlepage, who was with him in Spain—It seems Mr:
            Jay had advanced him, while in Europe, about £300. stg. which Mr: Littlepage promised to repay on his arrival in America—and on meeting Mr: Jay lately in New-York it was mentioned to him but the
            young Gent: wished to put him off with saying his Guardian
            would pay it & that he was on the point of embarking for Europe.—Mr: Jay was not satisfied, & Mr: Littlepage was affronted—The next day Mr: Jay had
            him arrested: the Consequence of which was that a Challenge was sent—Mr: Jay refused to accept it, & Mr: Littlepage has not only posted him; but has made public all the domestic
            occurrences that fell under his observation while with Mr:
            Jay—even some political matters—and this I understand is to be printed—It is said that
              Mr: Jay too has condescended to abuse—If I can get the
            pamphlet will send it to you—tho’ I hope it will not be suffered to spread— —
          I forgot to mention that I did not see either of the Mr: Lee’s at N York, as they
            were in Virginia. I forwarded your letters to them.—One to Mr: R. H. Lee was public, as President of Congress; but not being marked so on
            the outside, I was obliged to send them both on to him.—
          I am, Sir, with great respect & esteem, / Yr: oblig’d, humle: servt:

          
            
              Chas: Storer.
            
          
        